Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 4, 2013, which ruled that claimant was disqualified from receiving unemployment insurance *1478benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment as a medical secretary at a physician’s office without good cause. Claimant quit the job after five days, complaining to the physician that the office manager was “very bossy, loud [and] intimidating.” It is well settled, however, that an employee’s inability to get along with a supervisor does not constitute good cause for leaving his or her employment (see Matter of Markaj [Commissioner of Labor], 119 AD3d 1267, 1267 [2014]; Matter of Bielak [Commissioner of Labor], 105 AD3d 1226, 1226 [2013]). Moreover, the physician stated that the office manager was “firm” but had never behaved in a rude or demeaning way, and claimant’s vague testimony to the contrary created a credibility issue for the Board to resolve (see Matter of Crandall-Mars [Commissioner of Labor], 47 AD3d 1179, 1180 [2008]; Matter of Micara [Commissioner of Labor], 307 AD2d 568, 569 [2003]).
Peters, EJ., Stein, Garry, Egan Jr. and Devine, JJ., concur.
Ordered that the decision is affirmed, without costs.